The record in this case discloses Mr. Donart testified:
"Q. (By Mr. Ray) Mr. Donart, you have been acting as attorney for Mr. Swanstrom since, I believe, the filing of the petition in the Probate Court, is that true? A. I acted as attorney for him I presume, my name is on the papers that were filed as attorney for Mr. Swanstrom as executor. If you want to know the facts, he did the work as far as probating the estate is concerned."
The record discloses he further testified:
"Q. So far as you are concerned you will be an essential witness to [for] him in the trial of this case. A. I think so in that, in one respect I am probably the only witness who could testified to that, but it is my intention to testify as a subscribing witness, and I will also say, and I have know[n] that all the time from here on Mr. Ray, I intend [to] do no participating in the trial of the law suit; for all intents and purposes, I am withdrawing as attorney when I get off the witness stand."
It appears Mr. Donart fully complied with Rule 151, as well as with Opinion No. 50, Canons American Bar Association (1936 Ed.), page 121. Hence, appellant's objection in the court below was properly overruled and his assignment of error based thereon is without merit.
I concur in affirming the judgment.